Citation Nr: 1745970	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-38 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable initial rating prior to July 29, 2016, and in excess of 60 percent thereafter, for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1954 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada.  

In July 2016, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In September 2016, this claim was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2017 rating decision, the Veteran was awarded an increased rating, to 60 percent effective July 29, 2016, for asbestosis.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 29, 2016, Veteran's asbestosis resulted in forced vital capacity (FVC) of 94 percent predicted or more, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 89 percent predicted or more.  

2.  On and after July 29, 2016, the Veteran's asbestosis resulted in a FVC of greater than 50 percent predicted; a DLCO (SB) of greater than 40 percent predicted and a maximum exercise capacity greater than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, without cor pulmonale (right heart failure) or pulmonary hypertension or the need for outpatient oxygen therapy.  


CONCLUSION OF LAW

1.  The criteria for a compensable initial rating prior to July 29, 2016 for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2016).  

2.  The criteria for a disability rating in excess of 60 percent effective July 29, 2016 for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in July 2016.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks a compensable initial rating prior to July 29, 2016, and in excess of 60 percent thereafter, for asbestosis.  He asserts this disability results in greater impairment than is reflected by the current disability rating, and thus an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, which utilizes the General Rating Formula for Interstitial Lung Disease.  Accordingly, a 10 percent evaluation is warranted for forced vital capacity (FVC) between 75 and 80 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5).  

In addition, "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6).  

As noted above, the Veteran has been granted staged ratings for his service-connected asbestosis, with a noncompensable initial rating up to July 29, 2016, and a 60 percent rating effective that date.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a compensable initial rating for asbestosis prior to July 29, 2016.  The Board has reviewed and considered private and VA treatment records, and multiple VA examinations.  A September 2012 pulmonary function test showed an FVC of 89 percent predicted, and DLCO of 94 percent.  The Veteran was afforded a June 2013 VA examination, which noted diagnoses of both asbestosis and chronic obstructive pulmonary disease.  The examiner noted no use of corticosteroids, although the Veteran used daily inhalational bronchodilator therapy.  This use was attributed to his chronic obstructive pulmonary disease.  

According to the pulmonary function test results, neither the Veteran's FVC nor his DLCO met the criteria for a compensable rating.  In the absence of such findings, a compensable initial rating must be denied.  See 38 C.F.R. § 4.31.  Additionally, because the record does not reflect any period of increased impairment resulting from the asbestosis, a staged rating for this period is not warranted at this time.  

Considering next the period beginning July 29, 2016, an July 2016 pulmonary function test reflected FEV1/FVC of 61 percent predicted and FVC of 75.9 percent predicted and DLCO of 53.4.

Another VA respiratory examination was afforded the Veteran in November 2016.  At that time, he had a FVC of 77 percent of predicted capacity, and a DLCO of 53 percent of predicted.  The examiner also noted the Veteran's asbestosis did not require the use of oral or parenteral corticosteroid medications or oxygen therapy.  The Veteran also did not exhibit pulmonary hypertension or cor pulmonale.  Based on these findings, the RO granted the Veteran an increased rating, to 60 percent, for his asbestosis.  

Upon review of the record from July 29, 2016, to the present, however, the Board finds that a disability rating in excess of 60 percent is not warranted.  The evidence of record for this period does not indicate a FVC of less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; the need for outpatient oxygen therapy.  In the absence of such findings, an initial rating in excess of 60 percent must be denied.  Additionally, because the record does not reflect any period of increased impairment resulting from the interstitial fibrosis, a staged rating in excess of that already awarded is not warranted at this time.  

In conclusion, the preponderance of the evidence is against a compensable initial rating prior to July 29, 2016 and a disability rating in excess of 60 percent thereafter for the Veteran's service-connected asbestosis.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A compensable initial rating for asbestosis prior to July 29, 2016 and in excess of 60 percent thereafter is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


